IN THE SUPREME COURT OF TENNESSEE
                         AT KNOXVILLE
                                                             FILED
                                                            November 23, 1998

                                                            Cecil Crowson, Jr.
                                                             Appellate C ourt Clerk

STATE OF TENNESSEE,                      )      Supreme Court
                                         )      No. 03-S01-9712-CR-00147
      Appellee,                          )
                                         )
v.                                       )      KNOX COUNTY
                                         )
CHRISTA GALE PIKE,                       )
                                         )
      Appellant,                         )
                                         )



                    ORDER ON PETITION FOR REHEARING



      A petition for rehearing has been filed on behalf of appellant. After

consideration of the same, the Court is of the opinion that the petition should be

and the same is hereby denied at the cost of appellant.



                                         PER CURIAM